Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:.
Thompson et al (US Patent No. 10,519,887) teaches using an MAF to detect carbon buildup on intake valves.
However the prior art of record fails to show or adequately teach
A method for detecting coking in an inlet section of an internal combustion engine with direct fuel injection, a throttle flap and a variable inlet valve lift controller, comprising: 
ascertaining a correction value which is offset as an offset value against a preset valve lift by the inlet valve lift controller; 
carrying out a first quantity deviation test by way of which a first air ratio value is ascertained which is formed from a lambda value measured during the first quantity deviation test and a desired lambda value of a fuel combustion in combustion chambers of the internal combustion engine, wherein, in the first quantity deviation test, load control is performed by way of the variable inlet valve lift controller; 
carrying out a second quantity deviation test by way of which a second air ratio value is ascertained which is formed from a lambda value measured during the second quantity deviation test and a desired lambda value of the fuel combustion in the combustion chambers of the internal combustion engine, wherein, in the second quantity deviation test, load control is performed by way of the throttle flap; 
determining a comparison result from the first air ratio value and the second air ratio value; and 
determining whether coking is present in the inlet section of the internal combustion engine by combined evaluation of the comparison result and the correction value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747